Exhibit 10.2 EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into effective as of February 9, 2009 (the “Effective Date”), by and between Waste Connections, Inc., a Delaware corporation (the “Company”), and Scott Schreiber (the “Employee”). The Company desires to engage the services and employment of the Employee for the period provided in this Agreement, and the Employee is willing to accept employment by the Company for such period, on the terms and conditions set forth below. NOW, THEREFORE, in consideration of the premises and the mutual covenants and conditions herein, the Company and the Employee agree as follows: 1.
